Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 1 of 26 PageID #: 4




                              EXHIBIT A
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 2 of 26 PageID #: 5


                         This is not the official court record. Official records of court proceedings may only be
                         obtained directly from the court maintaining a particular record.


Dianna Henson v. United Parcel Service, Inc.
Case Number              49D10-2010-CT-036772

Court                    Marion Superior Court, Civil Division 10

Type                     CT - Civil Tort

Filed                    10/16/2020

Status                   10/16/2020 , Pending (active)


Parties to the Case
Defendant United Parcel Service, Inc.
    Address                 135 North Pennsylvania Street
                            Suite 1610
                            Indianapolis, IN 46204
    Attorney                Christopher C. Murray
                            #2622149, Lead, Retained
                            OGLETREE, DEAKINS NASH SMOAK & STEWART PC
                            111 Monument Circle
                            Suite 4600
                            INDIANAPOLIS, IN 46204
                            317-916-1300(W)

    Attorney                Theresa Parish
                            #2799649, Retained
                            Olgetree Deakins Nash Smoak & Stewart P.C.
                            111 Monument Circle
                            Suite 4600
                            Indianapolis, IN 46204
                            317-916-1300(W)

Plaintiff     Henson, Dianna
    Address                 1050 N Alton Ave
                            Indianapolis, IN 46222
    Attorney                Aaron Jamaal Williamson
                            #3280349, Retained
                            8888 Keystone XING
                            STE 1300
                            Indianapolis, IN 46240
                            317-434-0370(W)


Chronological Case Summary
10/16/2020 Case Opened as a New Filing

10/19/2020       Complaint/Equivalent Pleading Filed
             Complaint for Damages

             Filed By:              Henson, Dianna
             File Stamp:            10/16/2020
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 3 of 26 PageID #: 6


 10/19/2020        Subpoena/Summons Filed
               Summons

               Filed By:            Henson, Dianna
               File Stamp:          10/19/2020

 10/19/2020        Appearance Filed
               Appearance by Attorney in Civil Case

               For Party:           Henson, Dianna
               File Stamp:          10/19/2020

 10/21/2020        Service Returned Served (E-Filing)
               Notice of Return of Service

               Filed By:            Henson, Dianna
               File Stamp:          10/21/2020

 11/04/2020        Appearance Filed
               TRP Appearance

               For Party:           United Parcel Service, Inc.
               File Stamp:          11/04/2020

 11/04/2020        Appearance Filed
               CMK Appearance

               For Party:           United Parcel Service, Inc.
               File Stamp:          11/04/2020

 11/04/2020        Notice Filed
               Notice of Initial Enlargement

               Filed By:            United Parcel Service, Inc.
               File Stamp:          11/04/2020

 11/04/2020        Order Granting Motion for Enlargement of Time
               Up to and including December 14, 2020.

               Judicial Officer:    Dreyer, David J
               Order Signed:        11/04/2020

 11/05/2020 Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 11/4/2020 : Aaron Jamaal Williamson;Christopher C.
               Murray;Theresa Parish


Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
  balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
  balances shown, please contact the Clerk’s Office.

Henson, Dianna
Plaintiff

            Balance Due (as of 11/19/2020)
            0.00

            Charge Summary
              Description                                                       Amount            Credit            Payment
              Court Costs and Filing Fees                                       157.00            0.00              157.00

            Transaction Summary
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 4 of 26 PageID #: 7


       Date           Description                                       Amount
       10/19/2020     Transaction Assessment                            157.00
       10/19/2020     Electronic Payment                                (157.00)



                This is not the official court record. Official records of court proceedings may only be
                obtained directly from the court maintaining a particular record.
Case 1:20-cv-03044-JMS-DML Document
                           49D1 0-2011-1 Filed 11/20/20 Page 5 of 26 PageID
                                     0-CT-036772                              #: 8
                                                                        Filed: 10/16/2020 5:37 PM
                                                                                                                           Clerk
                                    Marion Superior Court,   Civil Division   10                          Marion County, Indiana




 STATE OF INDIANA              )         IN    THE MARION COUNTY SUPERIOR COURT
                               )SS:
 COUNTY OF MARION              )         CAUSE NO;

 DIANNA HENSON                                    )

                                                  )

               Plaintiff,                         )

                                                  )

       v.                                         )

                                                  )

 UNITED PARCEL SERVICE                            )

                                                  )

               Defendants.                        )



                                    COMPLAINT FOR DAMAGES
                                        I.       INTRODUCTION

       Plaintiff,   Dianna Henson (hereinafter “Henson”) brings                          this action against


 Defendant, United Parcel Service (“UPS” 0r the “Defendant”) for Violations 0f Title

 VII of the Civil Rights Act of 1964 (Title VII) (42 U.S.C. §2000e), the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. 12201 et seq, and the

 Indiana    Wage Payment     Statute.


       Defendant hired Henson as a part-time loader. In March of 2019, Jawan                               (last


 name unknown) became Henson’s                   supervisor.          Jawan supervised         siX   0r   seven

 employees including Henson.                 Henson was the only female employee Jawan

 supervised and the only employee over the age of forty.                           Jawan almost immediately

 began targeting Henson. His repeated harassment ultimately lead to her termination

 0n October   10, 2019.   Henson grieved her termination and was ultimately reinstated

 0n October 21, 2019. Jawan’s harassment continued until Henson was constructively

 discharged on April   9,   2020.
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 6 of 26 PageID #: 9




                                                   I.       PARTIES

           1.    During the period relevant                  t0   this    Complaint, Henson resided in

 Indianapolis,   Marion County, Indiana.


           2.    During the period relevant                to this Complaint,       UPS was     a corporation


 duly organized and existing under the laws of the state 0f Ohio, Whose principal place

 0f business    was   in Atlanta, Georgia,              and was licensed     t0   and conducted business in

 the state of Indiana.


                               II.          JIHBISDICTIONAAW VENUE

           3.    This Court has jurisdiction over this action pursuant t0 Ind. Code '29-1-

 1.5(1).



           4.    Venue   is    proper in this Court because Henson resides in Indianapolis,

 Marion County, Indiana.


                                     III.        CONDITIONS PRECEDENT

           5.    On November                7,   2019,     Henson        timely    ﬁled   a   charge   0f   seX


 discrimination, age discrimination,                and     retaliation With the Indiana Civil Rights


 Commission (hereinafter “ICRC”).


           6.    On July   20, 2020, the          ICRC     issued Henson a Notice 0f Right to Sue.


 This Complaint has been field Within 90 days of receipt 0f that notice. Henson has

 fully   complied With   all   prerequisites t0 jurisdiction in this Court under Title VII.
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 7 of 26 PageID #: 10




                                   IV.     FA CTUAL ALLEGA TIONS’

        7.       Henson   is   a   woman Who           resides in Indianapolis,        Marion County,

 Indiana.


        8.       Henson   is fifty (50)   years   01d.



        9.       Henson was an employee           at   UPS, as defined by 42 U.S.C.A.          §   20009(b)

 (hereinafter “Title VII”).


           10.   UPS is an employer as        defined by Title VII.


           11.   On September       24, 2018,   Henson began working           for   UPS   as a part-time


 loader.


           12.   In   March    of 2019,     Henson began reporting             t0    Jawan   (last   name

 unknown).


           13.   Jawan was under         the age 0f 30.


           14.   Jawan began harassing Henson based 0n her                  age.


           15.   Jawan began harassing Henson based 0n her                  sex.



           16.   Henson’s younger co-W0rkers began harassing Henson because of her

 age.


           17.   Henson’s male co-worker’s began harassing Henson based 0n her                       sex.



           18.   Henson made multiple reports              t0   UPS   regarding her supervisor and      co-


 worker’s harassment.


           19.   Jawan continued harassing Henson                after her reports t0   UPS.
                                                       3
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 8 of 26 PageID #: 11




        20.      Henson’s co-worker’s continued harassing Henson after her reports to

 UPS.


        21.      UPS failed t0 pay Henson her           grievance pay from June 0f 2019.


        22.      On September          9,   2019, Henson again reported Jawan’s harassment.


 Specifically, she reported his             continued conduct t0 her Union Steward, Cary         (last


 name unknown) and UPS Human Resources                   officer,   Josh Davis.


        23.      Henson complained that Jawan’s conduct was based 0n her seX and her

 age.


        24.      On September          25, 2019,     Henson again reported Jawan’s harassing

 conduct.


        25.      On   October 10, 2019,        UPS   terminated Henson.


        26.      Henson      successfully grieved her termination         and     UPS   reinstated her


 employment.


        27.      Upon her          return,    Henson’s co-worker’s and supervisor continued

 harassing Henson.


        28.      In October 2019, Henson was denied a driver test required for her t0 be

 promoted     t0 a   UPS   driver.



        29.      On April     9,   2020,    Henson was constructively discharged.
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 9 of 26 PageID #: 12




                                 V.       PRA ER FOR RELIEF

        WHEREFORE,          Plaintiff,   Dianna Henson, respectfully requests judgment as

 follows:



        1.    Accept jurisdiction over this matter;


        2.    Award Henson her past and future loss 0f wages and benefits,                   plus interest;


        3.    Award Henson her          liquated   damages incurred        in connection with this


              action, equal t0 the     sum amount     of backpay    and   interest;



        4.    Award Henson       all    costs   and reasonable attorney’s             fees    incurred in

              connection With this action;


        5.    Award Henson compensatory damages;

        6.    Award Henson    punitive damages; and


        ’7.   Grant Henson such additional 0r alternative            relief as the    Court deems just

              and proper.


                                          JIHBYDEMND

        Henson demands a       trial    by jury on   all   claims properly triable by a jury.
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 10 of 26 PageID #: 13




                                           Respectfully submitted


                                           Zcmym
                                           Aaron  J. Williamson
                                           Attorney No. 32803-49
                                           WILLIAMSON CIVIL LAW, LLC
                                           8888 Keystone Crossing, Ste. 1300
                                           Indianapolis, IN 46240
                                           (317) 434-0370
                                           Facsimilei 765.204.7161
                                           aaronwﬂliamson@WCiVillaW.com
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 11 of 26 PageID #: 14




  STATE OF INDIANA                    )        IN   THE MARION COUNTY SUPERIOR COURT
                                      )SS:
  COUNTY OF MARION                    )         CAUSE N0.i         49D10-2010-CT-036772

  DIANNA HENSON                                       )

                                                      )

                    Plaintiff,                        )

                                                      )

           v.                                         )

                                                      )

  UNITED PARCEL SERVICE                               )

                                                      )

                    Defendants.                       )



                                                    SUMMONS

  TO DEFENDANT:                       United Parcel Service
                                      c/oCorporation Service Company
                                      135 North Pennsylvania St., Ste. 1610
                                      Indianapolis,   IN 46204

           You    are hereby notified that you have been sued by the persons              named   as Plaintiff
  and    in the Court indicated above.


           The nature    0f the suit against        you   is   stated in the Complaint which  is attached t0
  this   Summons. It     also states the relief sought 0r the             demand made    against you by the
  Plaintiff.


           An Answer     or other appropriate response in writing t0 the Complaint             must be ﬁeld
  either by you or your attorney Within twenty (20) days, commencing the day after you
  receive this Summons, (0r twenty-three (23) days if this Summons was received by mail), 0r
  a judgment by default          may        be rendered against you for the relief demanded by the
  Plaintiffs.


           If   you have claim   for relief against the Plaintiff arising      from the same transaction or
  occurrence, you     must   assert   it   in your written Answer.




  Dated10/1 9/2020                                         Ling“.        a     {Lung    (,2

                                                CLERK,     Greeﬁile   County Superior dourt
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 12 of 26 PageID #: 15




  The following manner    of service 0f Summons is hereby designatedi
    X    Registered 0r Certified Mail
         Service on individual at above addressi County
         Service 0n Agentl (specify)
         Service by Publication




  Aaron J. Williamson
  WILLIAMSON CIVIL LAW, LLC
  8888 Keystone Crossing
  Suite 1300
  Indianapolis, IN 46240
  Telephonei 317.434.0370
  Facsimile: 765.204.7161
  aaron.Williamson@wcivillaw.com
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 13 of 26 PageID #: 16




                                    CERTIFICATE OF SERVICE
         Service 0f the foregoing   was made by placing a copy   0f the   same   into the United
  States Mail, first class postage prepaid, 0n October 19, 2020, addressed       t0:




                United Parcel Service
                c/oCorporation Service Company
                135 North Pennsylvania St., Ste. 1610
                Indianapolis,   IN 46204




                                                     Aaron  J. Williamson
                                                     Attorney No. 32803-49
                                                     WILLIAMSON CIVIL LAW, LLC
                                                     8888 Keystone Crossing, Ste. 1300
                                                     Indianapolis, IN 46240
                                                     (317) 434-0370
                                                     Facsimilei 765.204.7161
                                                     aaronwilliamson@wcivillaw.com
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 14 of 26 PageID   #: 17
                                                                        Filed: 10/19/2020 2:47 PM
                                                                                                                                                   Clerk
                                                                                                                                  Marion County, Indiana




  STATE OF INDIANA                    )        IN    THE MARION COUNTY SUPERIOR COURT
                                      gSS.
  COUNTY OF MARION                             CAUSE NOS                       49D10-2010-CT-036772

  DIANNA HENSON

                   Plaintiff,


         V.                                              vvvvvvvvv




  UNITED PARCEL SERVICE

                   Defendants.

                         APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:          Initiating:    g                         Responding:        D                    Intervening:     D
  1.     The undersigned attorney and all attorneys                       listed     0n   this   form   now   appear in this case for
  the following party member(s):Dianna Henson

  2.     Applicable attorney information for service as required by Trial Rule 5(B) (2) and for
  case information as required by Trial Rules 3.1 and 77(B) is as follows:


  3.     Name:        Aaron     J.   Williamson                             Atty.     Number: 32803-49

         Address:     8888 Keystone Crossing                                Phone: 317.434.0370
                      Suite 1300                                            Fax: 765.204.7161
                      Indianapolis, IN 46240                                Email: aaron.Williamson@wcivillaw.com


  4.     There are other party members: Yes              D                No   g     (Ifyes, list   0n continuation page.)

  5.     Ifﬁrst initiatingparlyﬁling this case, the clerk                       is   requested to assign this case the
  following Case Type under Administrative Rule 8(b)(3):


  6.     Iwill accept service by          FAX at the above noted number:                         Yes    D   N0    g
  7.     This case involves support issues: Yes                      D      N0     g      (Ifyes,   supply social security
  numbersfor allfamily members 0n continuation page.)

  8.     There are related cases: Yes          D      N0             X
  9.     This form has been served 0n          all   other parties. Certiﬁcate of Service                        is   attached:
         Yes   D    N0   X
  10.    Additional information required by local rule:                        None
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 15 of 26 PageID #: 18




                                           Respectfully submitted



                                            Zcmym
                                           Aaron  J. Williamson
                                           Attorney N0. 32803-49
                                           WILLIAMSON CIVIL LAW, LLC
                                           8888 Keystone Crossing, Ste. 1300
                                           Indianapolis, IN 46240
                                           (317) 434-0370
                                           Facsimile: 765.204.7161
                                           aaron.williamson@wcivillaw.com
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 16 of 26 PageID   #: 19
                                                                        Filed: 10/21/2020 1:49 PM
                                                                                                                         Clerk
                                                                                                        Marion County, Indiana




  STATE OF INDIANA               )       IN   THE MARION COUNTY SUPERIOR COURT
                                 gSS.
  COUNTY OF MARION                       CAUSE NOS               49D10-2010-CT-036772

  DIANNA HENSON

                  Plaintiff,


         V.                                      vvvvvvvvv




  UNITED PARCEL SERVICE

                  Defendants.

                       NOTICE OF RETURN OF SERVICE OF SUMNIONS
         The undersigned       certifies that the service 0f process              (summons, appearance,

  and a copy      0f the complaint)      was returned served dated October                     21,   2020 by

  certified mail.   Defendant was served by                  certified   mail addressed to the Defendant

  United Parcel Service,       c/o   Corporation Service Company, 135 North Pennsylvania

  St., Ste.   1610, Indianapolis,    IN 46204 (attached hereto as Exhibit                A).



         Under penalty     0f perjury,   I   declare that the foregoing          is   true and accurate.




  Datei October 21, 2020



                                                                mm
                                                                 Respectfully submitted




                                                                 Aaron J. Williamson, #32803-49
                                                                 WILLIAMSON CIVIL LAW, LLC
                                                                 8888 Keystone Crossing
                                                                 Suite 1300
                                                                 Indianapolis, IN 46240
                                                                 Telephone: 317.434.0370
                                                                 Facsimilei 765.204.7161
                                                                 aaron.williamson@wcivillaw.com
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 17 of 26 PageID #: 20




                                    CERTIFICATE OF SERVICE
         Service 0f the foregoing   was made by placing a copy        0f the   same   into the United
  States Mail, first class postage prepaid, 0n October 21, 2020, addressed            t0:




                United Parcel Service
                c/oCorporation Service Company
                135 North Pennsylvania St., Ste. 1610
                Indianapolis,   IN 46204

                                                      Z   C r   r’\   \N \/\
                                                                          ‘I




                                                     Aaron J. Williamson, #32803-49
                                                     WILLIAMSON CIVIL LAW, LLC
                                                     8888 Keystone Crossing
                                                     Suite 1300
                                                     Indianapolis, IN 46240
                                                     Telephone: 317.434.0370
                                                     Facsimilei 765.204.7161
                                                     aaron.williamson@wcivillaw.com
 Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 18 of 26 PageID
                                                                         Filed:#: 21
                                                                                10/21/2020 1:49 PM


p       UNITED STATES
        POSTAL SERVICE
                                                                                                                                                                             Clerk
                                                                                                                                                                              _

                                                                                                                                                            Marivn'CUunty, Indiana



October 21, 2020


Dear Aaron Williamson:


The   following       is in   response to your request       for proof of delivery                           on your item with the tracking number:
7020 1810 0000 4462 7903.




Status:                                                         Delivered, Individual Picked                                      Up   at Postal Facility

Status Date       l   Time:                                    October 21, 2020, 9:56                                        am
Location:                                                       INDIANAPOLIS,                           IN                46204
Postal Product:                                                 First—Class Mai|®

Extra Services:                                                Certified MaiITM

                                                                Return Receipt Electronic

Shipment Details

Weight:                                                        3.002

Destination Delivery Address

Street Address:                                                    135 N             PENNSYLVANIA ST STE                                161 0
City, State   ZIP Code:                                         INDIANAPOLIS,                           IN                46204-2448

Recipient Signature
                                                                    mm
                                                               ?‘§:‘——‘—"                                        .I'




                       Signature of Recipient:
                                                                   ;%—%%e<——l
                                                                       :___A4____'
                                                                                        °“
                                                                                                    '
                                                                                                                 L“




                                                                                                                      ‘




                                                               nil                                       '
                                                                                                             ‘




                         Address of ReCIpIent:                 .l,
                                                                       M                                          '




                                                               112‘!




Note:   Scanned image may        reflect a different destination     address due             to   Intended Recipient's delivery instructions on             ﬁle.




Thank you    for selecting the United States Postal Service® for                                    your mailing needs.                    If   you require additional
assistance, please contact your local Post                 OfficeT'V'                or a Postal representative at 1-800-222—181                            1.



Sincerely,
United States Postal Service®
475 L'Enfant Plaza            SW
Washington, D.C. 20260-0004
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 19 of 26 PageID
                                                                        Filed:#: 22 12:09 PM
                                                                               11/4/2020
                                                                                                                        Clerk
                                                                                                       Marion County, Indiana




  STATE OF INDIANA                        )               IN THE MARION SUPERIOR COURT
                                          )
  COUNTY OF MARION                        )               CAUSE NO. 49D10-2010-CT-036772

   DIANNA HENSON,                                  )
                                                   )
                          Plaintiff,               )
                                                   )
                  v.                               )
                                                   )
   UNITED PARCEL SERVICE,                          )
                                                   )
                          Defendant.               )

                        APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classification: Initiating:               Responding:              Intervening:

  1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
         the following party member(s): United Parcel Service, Inc.

  2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
         information as required by Trial Rules 3.1 and 77(B) is as follows:

         Name: Theresa R. Parish                                           Atty. No. 27996-49
               Ogletree Deakins Nash Smoak & Stewart, P.C.
               111 Monument Circle, Suite 4600                             Phone: (317) 916-1300
               Indianapolis, IN 46204-5402                                 FAX: (317) 916-9076
               Email: Theresa.parish@ogletreedeakins.com

  3.     There are other party members:           Yes      No       (If yes, list on continuation page.)

  4.     If first initiating party filing this case, the clerk is requested to assign this case the following
         Case Type under Administrative Rule 8(b)(3):
         Not Applicable

  5.     I will accept service by FAX at the above noted number: Yes             No

  6.     This case involves support issues: Yes     No     (If yes, supply social security
         numbers for all family members on continuation page.)

  7.     There are related cases: Yes             No

  8.     This form has been served on all other parties. Certificate of Service is attached: Yes
         No
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 20 of 26 PageID #: 23




  9.     Any additional information required by local rule: Not Applicable


                                                      /s/ Theresa R. Parish
                                                      Theresa R. Parish

  Ogletree, Deakins, Nash, Smoak & Stewart
  111 Monument Circle, Suite 4600
  Indianapolis, Indiana 46204
  Telephone: 317.916.1300
  Facsimile: 317.916.9076

                                  CERTIFICATE OF SERVICE

         I certify that on November 4, 2020, I electronically filed the foregoing document using the
  Indiana E-Filing System (IEFS), and that the foregoing document was served upon the following
  person via IEFS:


   Aaron J. Williamson
   Williamson Civil Law, LLC
   8888 Keystone Crossing, Ste. 1300
   Indianapolis, IN 46240
   aaron.williamson@wcivillaw.com

                                               /s/ Theresa R. Parish

                                                                                           44841568.1
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 21 of 26 PageID
                                                                        Filed:#: 24 12:09 PM
                                                                               11/4/2020
                                                                                                                        Clerk
                                                                                                       Marion County, Indiana




  STATE OF INDIANA                        )               IN THE MARION SUPERIOR COURT
                                          )
  COUNTY OF MARION                        )               CAUSE NO. 49D10-2010-CT-036772

   DIANNA HENSON,                                  )
                                                   )
                          Plaintiff,               )
                                                   )
                  v.                               )
                                                   )
   UNITED PARCEL SERVICE,                          )
                                                   )
                          Defendant.               )

                        APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classification: Initiating:               Responding:              Intervening:

  1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
         the following party member(s): United Parcel Service, Inc.

  2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
         information as required by Trial Rules 3.1 and 77(B) is as follows:

         Name: Christina M. Kamelhair                                      Atty. No. 32457-49
               Ogletree Deakins Nash Smoak & Stewart, P.C.
               111 Monument Circle, Suite 4600                             Phone: (317) 916-1300
               Indianapolis, IN 46204-5402                                 FAX: (317) 916-9076
               Email: christina.kamelhair@ogletreedeakins.com

  3.     There are other party members:           Yes      No       (If yes, list on continuation page.)

  4.     If first initiating party filing this case, the clerk is requested to assign this case the following
         Case Type under Administrative Rule 8(b)(3):
         Not Applicable

  5.     I will accept service by FAX at the above noted number: Yes             No

  6.     This case involves support issues: Yes     No     (If yes, supply social security
         numbers for all family members on continuation page.)

  7.     There are related cases: Yes             No

  8.     This form has been served on all other parties. Certificate of Service is attached: Yes
         No
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 22 of 26 PageID #: 25




  9.     Any additional information required by local rule: Not Applicable


                                                      /s/ Christina M. Kamelhair
                                                      Christina M. Kamelhair

  Ogletree, Deakins, Nash, Smoak & Stewart
  111 Monument Circle, Suite 4600
  Indianapolis, Indiana 46204
  Telephone: 317.916.1300
  Facsimile: 317.916.9076

                                  CERTIFICATE OF SERVICE

         I certify that on November 4, 2020, I electronically filed the foregoing document using the
  Indiana E-Filing System (IEFS), and that the foregoing document was served upon the following
  person via IEFS:


   Aaron J. Williamson
   Williamson Civil Law, LLC
   8888 Keystone Crossing, Ste. 1300
   Indianapolis, IN 46240
   aaron.williamson@wcivillaw.com

                                               /s/ Christina M. Kamelhair

                                                                                           44841747.1
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 23 of 26 PageID
                                                                        Filed:#: 26 12:09 PM
                                                                               11/4/2020
                                                                                                              Clerk
                                                                                             Marion County, Indiana




  STATE OF INDIANA                     )              IN THE MARION SUPERIOR COURT
                                       )
  COUNTY OF MARION                     )              CAUSE NO. 49D10-2010-CT-036772

   DIANNA HENSON,                              )
                                               )
                          Plaintiff,           )
                                               )
                   v.                          )
                                               )
   UNITED PARCEL SERVICE,                      )
                                               )
                          Defendant.           )

                        NOTICE OF INITIAL ENLARGEMENT OF TIME

         Defendant, United Parcel Service, Inc., by counsel, states a response to Plaintiff’s

  Complaint is due on November 13, 2020 and hereby tenders notice that the time to respond to

  Plaintiff’s Complaint is enlarged for thirty (30) days, up to and including December 14, 2020, in

  which to move or otherwise plead to Plaintiff’s Complaint, in accordance with Indiana Trial Rule

  6(B)(1) and LR49-TR5 Rule 203(D). Defendant has contacted Plaintiff’s counsel, who has no

  objection to this request.

                                              Respectfully submitted,

                                              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.


                                              /s/ Theresa R. Parish
                                              Theresa R. Parish, Atty. No. 27996-49
                                              Christina M. Kamelhair, Atty. No. 32457-49
                                              111 Monument Circle, Suite 4600
                                              Indianapolis IN 46204
                                              Tel: 317.916.1300
                                              Fax: 317.916.9076
                                              theresa.parish@ogletreedeakins.com
                                              christina.kamelhair@ogletreedeakins.com

                                              Attorneys for Defendant
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 24 of 26 PageID #: 27




                                  CERTIFICATE OF SERVICE

         I certify that on November 4, 2020, I electronically filed the foregoing document using the
  Indiana E-Filing System (IEFS), and that the foregoing document was served upon the following
  person via IEFS:


   Aaron J. Williamson
   Williamson Civil Law, LLC
   8888 Keystone Crossing, Ste. 1300
   Indianapolis, IN 46240
   aaron.williamson@wcivillaw.com

                                               /s/ Theresa R. Parish

                                                                                           44841781.1
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 25 of 26 PageID   #: 28
                                                                        Filed: 11/4/2020 12:09 PM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana




  STATE OF INDIANA                                                         IN   THE MARION SUPERIOR COURT
                                                    vvv




  COUNTY OF MARION                                                         CAUSE NO.       49D10—2010—CT-036772

   DIANNA HENSON,

                                 Plaintiff,
                                                                                 November 4, 2020

                      V.                                   vvvvvvvvv




   UNITED PARCEL SERVICE,                                                                                        JW

                                 Defendant.


                           NOTICE OF INITIAL ENLARGEMENT OF TIME

          Defendant, United Parcel Service,                1110.,        by   counsel, states a response t0 Plaintiff’s


  Complaint     is   due on November          13,   2020 and hereby tenders notice            that the time to   respond to

  Plaintiff’s   Complaint   is   enlarged for thirty (30) days, up to and including               December    14,     2020, in


  Which   t0   move   or otherwise plead t0 Plaintiff’ s Complaint, in accordance With Indiana Trial Rule


  6(B)(1) and    LR49-TR5 Rule 203(D). Defendant                         has contacted Plaintiff’s counsel,   who      has no


  obj ection to this request.


                                                           Respectfully submitted,

                                                           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.



                                                           /s/         Theresa R. Parish
                                                           Theresa R. Parish, Atty. N0. 27996-49
                                                           Christina        M. Kamelhair, Atty. N0. 32457-49
                                                           111          Monument Circle, Suite 4600
                                                           Indianapolis          IN 46204
                                                           Tel:          317.916.1300
                                                           Fax: 3 17.916.9076
                                                           theresaparish @ogletreedeakins. com
                                                           Christina.kamelhair@0gletreedeakins.com


                                                           Attorneys for Defendant
Case 1:20-cv-03044-JMS-DML Document 1-1 Filed 11/20/20 Page 26 of 26 PageID #: 29




                                       CERTIFICATE OF SERVICE

           I   certify that   0n November   4,   2020,   I   electronically ﬁled the foregoing   document using the
  Indiana E-Filing System (IEFS), and that the foregoing document was served upon the following
  person Via IEFS:



   Aaron J. Williamson

   Williamson Civil Law, LLC
   8888 Keystone Crossing, Ste. 1300
   Indianapolis,     IN 46240
   aaron.williamson@wcivillaw.com


                                                             /s/   Theresa R. Parish


                                                                                                          44841781.1
